                      UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION

IOU CENTRAL, INC. d/b/a                  |
IOU FINANCIAL, INC,                      |
                                         |
     Plaintiff,                          |
                                         |
v.                                       |    CASE NO. 1:20-CV-02863-CC
                                         |
BENZ ACQUISITION CO, INC.                |
d/b/a                                    |
BENZ SPRING CO.,                         |
J&J AMUSEMENTS, INC., and                |
DANIEL D. HANSEN,                        |
                                         |
     Defendants.                         |



        CERTIFICATION OF GOOD FAITH EFFORT TO RESOLVE
                      DISCOVERY DISPUTE

       COMES NOW the undersigned counsel for the J&J Defendants, pursuant to

Fed. R. Civ. P. 37, and certifies that the J&J Defendants and the undersigned have

in good faith conferred or attempted to confer with Plaintiff and its counsel in an

effort to obtain the discovery responses and documents discussed in the Motion to

Compel without court action. The good faith efforts are evidenced by a December

4, 2020 letter and a subsequent, January 15, 2021 email, which are attached to the

Motion to Compel as Exhibits A and D, respectively. Plaintiff did not respond in


                                        1
any way (via letter, email, telephone, or in-person) to either of these attempts to

engage Plaintiff in a conference regarding the discovery disputes.

      This 19th day of January, 2021.

                                BAKER DONELSON BEARMAN CALDWELL
                                & BERKOWITZ, P.C.


                                By:     /s/ Ashley S. Thompson
                                        Linda A. Klein
                                        State Bar No. 425069
                                        Ashley S. Thompson
                                        State Bar No. 100109
                                        Attorneys for the J&J Defendants




1600 Monarch Plaza
3414 Peachtree Road, NE
Atlanta, Georgia 30326
Tel: 404.577.6000
Fax: 404.238.9786
lklein@bakerdonelson.com
athompson@bakerdonelson.com




                                          2
